PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred and affirm the revocation of the appellant’s probation, and imposition of judgment and sentence. The record reflects that the trial court failed to enter a written order of violation of probation. Accordingly, we remand for the trial court to enter a written order, consistent with its oral order, revoking the appellant’s probation. See *244Walker v. State, 686 So.2d 758, 758-59 (Fla. 1st DCA 1997). The appellant need not be present.
AFFIRMED.
WEBSTER, DAVIS and Van NORTWICK, JJ., concur.